 1                                                        JS-6
 2
 3
 4
 5
 6
 7
                  UNITED STATES DISTRICT COURT
 8
                 CENTRAL DISTRICT OF CALIFORNIA
 9
                          WESTERN DIVISION
10
11   DEWITT DARRAN JOHNSON,      ) Case No. 2:20-cv-03058-JWH (JDE)
                                 )
12                               )
                 Petitioner,     ) JUDGMENT
13                               )
                                 )
14               v.              )
                                 )
                                 )
15   W. L. MONTGOMERY, Warden,   )
                                 )
16                               )
                 Respondent.     )
17
18
19
20
21
22
23
24
25
26
27
 1         Pursuant to the Order Accepting Findings and Recommendation of the
 2   United States Magistrate Judge,
 3         IT IS ADJUDGED that the operative Petition is denied and this action
 4   is dismissed with prejudice.
 5         IT IS SO ORDERED.
 6
 7   Dated: July 15, 2021
                                              _____________________________
 8                                            JOHN W. HOLCOMB
                                              United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                          2
